Citation Nr: 1207065	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-42 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent from August 22, 2006 to June 30, 2009 and in excess of 10 percent beginning July 1, 2009 for 
service-connected degenerative joint disease (DJD) of the left knee.

2.  Whether a reduction in the rating for the service-connected DJD of the left knee from 50 percent to 10 percent, effective July 1, 2009, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Specifically, in an April 2009 decision, the RO reduced the rating for the service-connected DJD of the left knee from 50 percent to 10 percent, effective July 1, 2009.  Following receipt of notice of that determination, the Veteran perfected a timely appeal with respect to the propriety of that reduction. 

In September 2009, the Veteran testified at a video conference hearing before the undersigned.  A copy of the transcript of that hearing is of record. 

A March 2011 rating decision granted service connection for ligamentous instability of the left knee and assigned a 10 percent rating effective January 25, 2010.  An April 2011 rating decision granted a 20 percent rating for ligamentous instability of the left knee, based on clear and unmistakably error, from August 22, 2006 to January 24, 2010.

The increased rating issue on appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An April 2007 VA examination revealed range of motion of the left knee from 45 to 90 degrees with pain. 


2.  Based on the April 2007 examination findings, an August 2007 rating decision awarded a 50 percent rating for DJD of the left knee, effective August 22, 2006. 

3.  A March 2008 VA examination revealed left knee range of motion from 0 to 120 degrees, with pain beginning at 90 degrees; an October 2008 VA examination revealed left knee range of motion from 0 to 140 degrees, with pain beginning at 140 degrees.

4.  In an October 2008 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected DJD of the left knee from 50 percent to 10 percent; the RO notified the Veteran of this proposed action in a November 2008 letter. 

5.  In an April 2009 rating decision, the RO reduced the 50 percent rating for DJD of the left knee to 10 percent, effective July 1, 2009. 


CONCLUSION OF LAW

The reduction in the rating for the DJD of the left knee from 50 percent to 10 percent, effective July 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided below. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in November 2008, prior to the reduction, informing him about reductions.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in March and October 2008.

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his September 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Reduced Rating Claim

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40  (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011). 

The provisions of the above regulation apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2011).

An August 2007 rating decision awarded a 50 percent rating for DJD of the left knee, effective August 22, 2006.  The 50 percent rating was reduced to 10 percent by an April 2009 rating decision. 

As an initial matter, the Board notes that because a rating in excess of 10 percent for DJD of the left knee was not in effect for a period exceeding five years (the Veteran was assigned a 50 percent from August 22, 2006 through June 30, 2009), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2011). 

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a November 2008 letter, the Veteran was informed of the proposed reduction for DJD of the left knee and of his right to submit evidence showing that such change should not be made.  He was given 60 days to submit additional evidence.  Thereafter, an April 2009 rating decision reduced the award prospectively effective July 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met. 
The 50 percent rating was based on the findings of VA examination in April 2007, in which it was noted that range of motion of the left knee was from 45 to 90 degrees, with pain.  The Veteran complained of instability, pain, weakness, and locking.  It was noted that the Veteran's left knee had a severe effect on chores, shopping, exercise, sports, and recreation.  

The disability rating for the Veteran's service-connected DJD of the left knee was reduced based on the findings during VA examinations in March and October 2008.  Range of motion of the left knee was from 0 to 120 in March 2008 and from 0 to 140 in October 2008; there was pain at the extreme of motion.  It was noted in March 2008 that the Veteran's left knee had generally improved since VA examination in April 2007 and that the effect on his activities was no more than mild, except for a moderate effect on exercise and sports.  X-rays of the left knee in October 2008 indicated that the Veteran's DJD was mild.  

The Veteran testified at his video conference hearing in September 2011 that his knee did not improve sufficiently after surgery in December 2007 to warrant a reduction from 50 to 10 percent.

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's post-operative residuals of a right medial meniscectomy with degenerative joint disease was proper.  As noted above, the 50 percent rating assigned was based on findings of right knee range of motion from 45 to 90 degrees.  The subsequent medical evidence prior to the reduction noted range of motion from 0 to 120 and from 0 to 140.  It was noted in March 2008 that the Veteran's left knee disability had improved.  In this regard, the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Here, the preponderance of the evidence indicates that at the time of the reduction, the Veteran did not have any limitation of right knee extension.  Thus, under Diagnostic Code 5261, a noncompensable disability rating was warranted. 

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

In this case, the evidence showed flexion of the right knee limited to, at most, 120 degrees.  Such limitation does not warrant a compensable evaluation under Diagnostic Code 5260. 

Thus, the 10 percent rating assigned by rating decision in April 2009 adequately addresses the Veteran's complaints of painful motion, as the Veteran's actual motion does not support a compensable rating under Diagnostic Codes 5260 or 5261. 

The Board is aware that the VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  However, as noted above, the Veteran's range of flexion and extension are not to a compensable level.  Indeed, his extension was normal.  Thus, separate ratings for extension and flexion are not warranted. 

As improvement was clearly shown since the award of 50 percent, the reduction was proper.  See 38 C.F.R. § 3.344(c).  Although the Veteran has testified that he does not believe that his knee had improved sufficiently after surgery in December 2007 to warrant a reduction from 50 to 10 percent, the clinical evidence on two separate evaluations in March and October 2008 showed improved knee motion.
ORDER

The reduction from 50 percent to 10 percent for DJD of the left knee, effective July 1, 2009, was proper.


REMAND

With respect to the issue of an increased rating for the Veteran's service-connected DJD of the left knee, the Board notes that the Veteran contended at his September 2011 video hearing that his left knee disorder has gotten worse since the most recent VA evaluation in January 2010.  Consequently, the Board finds that this case should be remanded for a current evaluation.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Based on the above, this case is again REMANDED for the following actions:

1.  The AMC/RO must request that the Veteran provide the names, addresses, and dates of treatment of any health care providers, both VA and non-VA, who have treated him for left knee disability since February 2011, the date of the most recent medical evidence on file.  After securing any necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected DJD of the left knee.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected DJD of the left knee, to include range of motion findings.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, including X-rays, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO must ensure that all directed factual and medical development as noted above is completed.  In the event that the requested report does not contain sufficient detail, the AMC/RO must take any appropriate action by return of the report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

5.  After the above actions have been completed, the AMC/RO must readjudicate the claim for an evaluation in excess of 50 percent from August 22, 2006 to June 30, 2009 and in excess of 10 percent beginning July 1, 2009 for DJD of the left knee.  In its decision, the AMC/RO should take into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


